PER CURIAM.
This is an appeal of an order summarily denying a motion filed under Florida Rule of Criminal Procedure 3.800(a). On appeal from a summary denial, this Court must reverse unless the post conviction record, see Fla. R.App. P. 9.141(b)(2)(A), shows conclusively that the appellant is entitled to no relief. See Fla. R.App. P. 9.141(b)(2)(D).
Because the record now before us fails to make the required showing, we reverse the order and remand for further proceedings. If the trial court again enters an order summarily denying the post conviction motion, the court shall attach record excerpts conclusively showing that the appellant is not entitled to any relief.1
Reversed and remanded for further proceeding.

. We note that the trial court indicated in its order that a copy of the arrest form and of the information filed in the case are attached to the order; however, those documents were not transmitted to this Court. The arrest form and information are insufficient record evidence of the fact that the defendant pled guilty. We respectfully suggest that a complete record supporting the trial court's denial of the post conviction motion should include the judgment and sentence as well as the transcript of the plea.